Exhibit 10.1 SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of August , 2009, by and among ICONIC BRANDS, INC., a Nevada corporation (the “Company”), 1174 Route 109, Lindenhurst, New York 11757,and DOUBLE U MASTER FUND L.P, a British Virgin Islands limited partnership, with an office atHarbour House, Waterfront Drive, P.O. Box 972, Road Town, Tortola, British Virgin Islands (the “Subscriber”) under such agreement and the Transaction Documents, as defined in Section 5(c) of this Agreement, referred to herein). WHEREAS, the Company and the Subscriber are executing and delivering this Agreement in reliance upon an exemption from securities registration afforded by the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “1933 Act”). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Subscriber, as provided herein, and the Subscriber shall purchase up to $500,000 (the “Aggregate Purchase Price”) of the Company's common stock, $0.0001 par value (the “Common Stock”) consisting of (a) 1,000,000 shares of Common Stock at a per share purchase price of $0.50 (the “Share Purchase Price”); (b) 1,000,000 Class I Warrants to purchase shares of Common Stock (the “Class I Warrants”) in the form attached hereto as Exhibit A; and (c) 1,000,000 Class J Warrants to purchase shares of Common Stock (the “Class J Warrants”) in the form attached hereto as Exhibit B.The Class I Warrants and the Class J Warrants shall hereinafter be collectively referred to as the “Warrants”.The shares underlying the Class I Warrants and Class J Warrants shall hereinafter be collectively referred to as the “Warrant Shares”.The Purchased Shares, the Warrants and the Warrant Shares shall hereinafter collectively be referred to as the “Securities”. WHEREAS, the Class I Warrants shall have a per share exercise price of One Dollar ($1.00) and an expiration date five years after the date of issuance.The Class I Warrants shall also have a cashless exercise feature.The Class J Warrants shall have a per share exercise price of One Dollar Fifty Cents ($1.50) and an expiration date five years after the date of issuance.The Class J Warrants shall also have a cashless exercise feature.The Class I Exercise Price and the Class J Exercise Price shall hereinafter be collectively referred to as the “Exercise Price” and such Exercise Price shall be subject to adjustment as described in each Class I Warrant and Class J Warrant. WHEREAS, the purchase price to be paid by Subscriber, as identified on the signature page to this Agreement, is referred to as the “Purchase Price” and the shares being purchased by and issued to such Subscriber, as identified on the signature page to this Agreement, are referred to as the “Purchased Shares.” The Purchased Shares, the Warrants and the Warrant Shares are collectively referred to herein as the “Securities”; and 1 WHEREAS, the aggregate proceeds of the sale of the Purchased Shares and the Warrants contemplated hereby shall be held in escrow pending the closing of the transactions contemplated by this Agreement. NOW, THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement the Company and the Subscribers hereby agree as follows: 1.Closing Date. The “Closing Date” shall be the date that the sum of Five Hundred Thousand Dollars ($500,000) or such other amount as the parties mutually agree is transmitted by wire transfer or otherwise to or for the benefit of the Company.At such Closing Date, the Company shall deliver a Closing Certificate substantially in the form of Exhibit E as set forth in Paragraph 2(b) of the Agreement.The consummation of the transactions contemplated herein (the “Closing”) shall take place at the offices of Krieger & Prager, LLP, 39 Broadway, Suite 920, New York, New York 10006, upon the satisfaction of all conditions to Closing set forth in this Agreement. 2.Closing. (a)On the Closing Date and subject to the satisfaction or waiver of the terms and conditions of this Agreement, the Subscriber, in the amounts set forth on the signature page hereto, shall purchase and the Company shall sell to each such Subscriber in the amount set forth on the signature page hereto, the Purchased Shares and the Warrants as described in Section 3 of this Agreement. (b)The occurrence of the Closing is expressly contingent on (i) payment by the Subscriber of the Purchase Price, (ii) delivery by the Company to Krieger & Prager, LLP, to be held in escrow pending the Closing, of one or more original signed stock certificates representing the Purchased Shares, issued in the name of the Subscriber and original ink-signed Warrants issued by the Company to the Subscriber (such stock certificates and Warrants, the “Delivered Certificates”),(iii) the truth and accuracy, on the Closing Date of the representations and warranties of the Company and Subscriber contained in this Agreement, (iv) the continued compliance with the covenants of the Company set forth in this Agreement through such date, (v) the non-occurrence prior to that date of any event that with the passage of time or the giving of notice could become an Event of Default, as defined in Section 7 hereof or other default by the Company of its obligations and undertakings contained in this Agreement, (vi) the delivery by the Company on the Closing Date of a certificate substantially in the form of Exhibit E (the “Closing Certificate”) signed by its chief executive officer or chief financial officer (1) representing the truth and accuracy of all the representations and warranties made by the Company contained in this Agreement, as of the Closing Date, as if such representations and warranties were made and given on such date, except for changes that will not have alone, or in any combination in the aggregate, a Material Adverse Effect (as defined in Section 5(a) of this Agreement), (2) certifying that the information contained in the schedules and exhibits hereto is substantially accurate as of the Closing Date, except for changes that do not constitute a Material Adverse Effect, (3) adopting and renewing the covenants and representations set forth in Sections 5, 7, 8, 9, 10, 11, and 12 of this Agreement in relation to the Closing Date, the Purchased Shares and the Warrants, and (4) certifying that no Event of Default has occurred, and (vii) a legal opinion of Company Counsel nearly identical to the legal opinion referred to in Section 6 of this Agreement shall be delivered to the Subscriber on the Closing Date in relation to the Company, the Purchased Shares and the Warrants (the “Closing Legal Opinion ”). 2 3.Warrants.On the Closing Date, the Company will issue and deliver Warrants to the Subscribers as follows: (a) Each Class I Warrant shall (i) be for the purchase of a number of shares of Common Stock equal to the number of Purchased Shares of the Subscriber; (ii) have a per share exercise price of $1.00; the Class I Exercise Price will be subject to adjustment as provided in the Warrant; (iii) be exercisable from the Closing Date through the close of business on the date which is the last day of the calendar month in which the fifth annual anniversary of the Closing Date occurs (the “Class I Warrant Expiration Date”); and (iv) have cashless exercise rights as provided in the Class I Warrant. (b)Each Class J Warrant shall (i) be for the purchase of a number of shares of Common Stock equal to the number of Purchased Shares of the Subscriber;(ii) have a per share exercise price of $1.50; the Class J Exercise Price will be subject to adjustment as provided herein and in the Warrant; (iii) be exercisable from the Closing Date through the close of business on the date which is the last day of the calendar month in which the fifth annual anniversary of the Closing Date occurs (the “Class J Warrant Expiration Date”); and (iv) have cashless exercise rights as provided in the Class J Warrant. Except as specified above, each Warrant shall generally be in the form annexed hereto as Exhibit A and Exhibit B. The Warrant Shares shall be subject to the registration rights provisions. 4.Subscriber's Representations and Warranties.Subscriber, for himself, hereby represents and warrants to and agrees with the Company that: (a)Organization and Standing of the Subscriber. Subscriber is a limited partnership, duly incorporated or organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation or organization and has the requisite corporate power to own its assets and to carry on its business. (b)Authorization and Power.The Subscriber has the requisite power and authority to enter into and perform this Agreement and to purchase the Securities. The execution, delivery and performance of this Agreement by the Subscriber and, if the Subscriber is an entity, the consummation by the Subscriber of the transactions contemplated hereby and thereby have been duly authorized by all necessary corporate or partnership action, and no further consent or authorization of such Subscriber or its Board of Directors, stockholders, partners, members, as the case may be, is required. This Agreement has been duly authorized, executed and delivered by the Subscriber and constitutes, or shall constitute when executed and delivered, a valid and binding obligation of the Subscriber enforceable against the Subscriber in accordance with the terms thereof. 3 (c)No Conflicts.The execution, delivery and performance of this Agreement and the consummation by the Subscriber of the transactions contemplated hereby or relating hereto do not and will not (i) result in a violation of the Subscriber’s charter documents or bylaws or other organizational documents, each as currently in effect, or (ii) conflict with, or constitute a default (or an event which with notice or lapse of time or both would become a default) under, or give to others any rights of termination, amendment, acceleration or cancellation of any agreement, indenture or instrument or obligation to which the Subscriber is a party or by which its properties or assets are bound, or result in a violation of any law, rule, or regulation, or any order, judgment or decree of any court or governmental agency applicable to such Subscriber or its properties (except for such conflicts, defaults and violations as would not, individually or in the aggregate, have a material adverse effect on the Subscriber). The Subscriber is not required to obtain any consent, authorization or order of, or make any filing or registration with, any court or governmental agency in order for it to execute, deliver or perform any of its obligations under this Agreement or to purchase the Securities in accordance with the terms hereof, provided that for purposes of the representation made in this sentence, the Subscriber is assuming and relying upon the accuracy of the relevant representations and agreements of the Company herein. (d)Information on Company.The Subscriber has been furnished with or has had access at the EDGAR Website of the Commission to the financial status (and any amendments thereto) as of June 30, 2009, and all periodic and current reports filed with the Commission thereafter, but not later than five business days before the Closing Date (hereinafter referred to as the “Reports”).In addition, the Subscriber has received in writing from the Company such other information concerning its operations, financial condition and other matters as the Subscriber has requested in writing (such other information is collectively, the “Other Written Information”), and considered all factors the Subscriber deems material in deciding on the advisability of investing in the Securities. Subscriber acknowledges that on or about July 10, 2009, the Company filed a Form 8-K in connection with a Merger Transaction (“Merger”).Subscriber has had access to and the opportunity to review said Form 8-K. (e)Information on Subscriber.The Subscriber (i) is, and will be on the Closing Date and upon each exercise of the Warrants, an “accredited investor”, as such term is defined in Regulation D promulgated by the Commission under the 1933 Act, (ii) is experienced in investments and business matters, (iii) has made investments of a speculative nature and has purchased securities of United States publicly-owned companies in private placements in the past and, (iv) alone or with its representatives, has such knowledge and experience in financial, tax and other business matters as to enable the Subscriber to utilize the information made available by the Company to evaluate the merits and risks of and to make an informed investment decision with respect to the proposed purchase, which represents a speculative investment. The Subscriber is able to bear the risk of such investment for an indefinite period and to afford a complete loss thereof. The information set forth on the signature page hereto regarding the Subscriber is accurate and complete in all material respects. 4 (f)Purchase of Purchased Shares and Warrants.On the Closing Date, the Subscriber will purchase the Purchased Shares and Warrants as principal for its own account for investment only and not with a view toward, or for resale in connection with, the public sale or any distribution thereof, but Subscriber does not agree to hold the Purchased Shares and Warrants for any minimum amount of time.The Subscriber acknowledges that such Purchased Shares and Warrants shall be “restricted” securities in accordance with securities laws. (g)Compliance with Securities Act.The Subscriber understands and agrees that the Securities have not been registered under the 1933 Act or any applicable state securities laws, by reason of their issuance in a transaction that does not require registration under the 1933 Act (based in part on the accuracy of the representations and warranties of Subscriber contained herein), and that such Securities must be held indefinitely unless a subsequent disposition is registered under the 1933 Act or any applicable state securities laws or is exempt from such registration.Notwithstanding anything to the contrary contained in this Agreement, such Subscriber may transfer (without restriction and without the need for an opinion of counsel) the Securities to its Affiliates (as defined below) provided that each such Affiliate is an “accredited investor” under Regulation D and such Affiliate agrees to be bound by the terms and conditions of this Agreement. For the purposes of this Agreement, an “Affiliate” of any person or entity means any other person or entity directly or indirectly controlling, controlled by or under direct or indirect common control with such person or entity. Affiliate when employed in connection with the Company includes the Subsidiary (as defined in Section 5(a) of this Agreement) of the Company. For purposes of this definition, “control” means the power to direct the management and policies of such person or firm, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise. (h)Legends on Purchased Shares and Warrant Shares. The Purchased Shares and the Warrant Shares shall bear the following or similar legend: “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO ICONIC BRANDS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.” (i)Legend on Warrants.The Warrants shall bear the following or similar legend: “THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO ICONIC BRANDS, INC. THAT SUCHREGISTRATION IS NOT REQUIRED.” 5 (j)Communication of Offer.The offer to sell the Securities was directly communicated to the Subscriber by the Company. At no time was the Subscriber presented with or solicited by any leaflet, newspaper or magazine article, radio or television advertisement, or any other form of general advertising or solicited or invited to attend a promotional meeting otherwise than in connection and concurrently with such communicated offer. (k)Authority; Enforceability.This Agreement and other agreements delivered together with this Agreement or in connection herewith have been duly authorized, executed and delivered by the Subscriber and are valid and binding agreements enforceable in accordance with their terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors’ rights generally and to general principles of equity; and the Subscriber has full corporate power and authority necessary to enter into this Agreement and such other agreements and to perform its obligations hereunder and under all other agreements entered into by the Subscriber relating hereto. (l)No Governmental Review.The Subscriber understands that no United States federal or state agency or any other governmental or state agency has passed on or made recommendations or endorsement of the Securities or the suitability of the investment in the Securities nor have such authorities passed upon or endorsed the merits of the offering of the Securities. (m)Correctness of Representations. The Subscriber represents that the foregoing representations and warranties are true and correct as of the date hereof and, unless the Subscriber otherwise notifies the Company prior to the Closing Date, shall be true and correct as of the Closing Date. (n)Survival.The foregoing representations and warranties shall survive until three years after the Closing Date. 5.Company Representations and Warranties.The Company represents and warrants to and agrees with the Subscriber that, except as set forth in the Reports or in the Schedules hereto, and as otherwise qualified in the Transaction Documents: 6 (a)Due Incorporation.The Company is a corporation duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation and has the requisite corporate power to own its properties and to carry on its business is disclosed in the Reports. The Company is duly qualified as a foreign corporation to do business and is in good standing in each jurisdiction where the nature of the business conducted or property owned by it makes such qualification necessary, other than those jurisdictions in which the failure to so qualify would not have a Material Adverse Effect. For purpose of this Agreement, a “Material Adverse Effect” shall mean a material adverse effect on the financial condition, results of operations, properties or business of the Company taken individually, or in the aggregate, as a whole. For purposes of this Agreement, “Subsidiary” means, with respect to any entity at any date, any corporation, limited or general partnership, limited liability company, trust, estate, association, joint venture or other business entity) of which more than 50% of (i) the outstanding capital stock having (in the absence of contingencies) ordinary voting power to elect a majority of the board of directors or other managing body of such entity, (ii) in the case of a partnership or limited liability company, the interest in the capital or profits of such partnership or limited liability company or (iii) in the case of a trust, estate, association, joint venture or other entity, the beneficial interest in such trust, estate, association or other entity business is, at the time of determination, owned or controlled directly or indirectly through one or more intermediaries, by such entity. All the Company’s Subsidiaries as of the Closing Date are set forth on Schedule 5(a). (b)Outstanding Stock.All issued and outstanding shares of capital stock of the Company have been duly authorized and validly issued and are fully paid and nonassessable.The Company’s capitalization and outstanding shares are substantially as reported in the most recently filed Reports reflecting such information. (c)Authority; Enforceability.This Agreement, the Purchased Shares, the Warrants, and any other agreements delivered together with this Agreement or in connection herewith (collectively, the “Transaction Documents”) have been duly authorized, executed and delivered by the Company and Subsidiaries (as the case may be) and are valid and binding agreements enforceable in accordance with their terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and similar laws of general applicability relating to or affecting creditors ’ rights generally and to general principles of equity.
